
	
		II
		110th CONGRESS
		1st Session
		S. 1314
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2007
			Mr. Feingold (for
			 himself and Mr. Burr) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  improve the outreach activities of the Department of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Outreach Improvement Act of
			 2007.
		2.Definition of
			 outreachSection 101 of title
			 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(34)The term outreach means the
				act or process of reaching out in a systematic manner to provide proactively
				information, services, and benefits counseling to veterans, and to the spouses,
				children, and parents of veterans who may be eligible to receive benefits under
				the laws administered by the Secretary, to ensure that such individuals are
				fully informed about, and assisted in applying for, any benefits and programs
				under such
				laws.
				.
		3.Authorities and
			 requirements for enhancement of outreach of activities Department of Veterans
			 Affairs
			(a)In
			 generalChapter 5 of title
			 38, United States Code, is amended by adding at the end the following new
			 subchapter:
				
					IVOutreach
						561.Outreach activities:
				funding
							(a)Separate
				account for outreach activitiesThe Secretary shall establish a separate
				account for the funding of the outreach activities of the Department, and shall
				establish within such account a separate subaccount for the funding of the
				outreach activities of each element of the Department specified in subsection
				(c).
							(b)Budget
				requirementsIn the budget
				justification materials submitted to Congress in support of the Department
				budget for any fiscal year (as submitted with the budget of the President under
				section 1105(a) of title 31), the Secretary shall include a separate statement
				of the amount requested for such fiscal year for activities as follows:
								(1)For outreach activities of the Department
				in aggregate.
								(2)For outreach activities of each element of
				the Department specified in subsection (c).
								(c)Covered
				elementsThe elements of the
				Department specified in this subsection are as follows:
								(1)The Veterans Health Administration.
								(2)The Veterans Benefits
				Administration.
								(3)The National Cemetery
				Administration.
								562.Outreach activities:
				coordination of activities within Department
							(a)Procedures for
				effective coordinationThe
				Secretary shall establish and maintain procedures for ensuring the effective
				coordination of the outreach activities of the Department between and among the
				following:
								(1)The Office of the Secretary.
								(2)The Office of Public Affairs.
								(3)The Veterans Health Administration.
								(4)The Veterans Benefits
				Administration.
								(5)The National Cemetery
				Administration.
								(b)Review and
				modificationThe Secretary
				shall—
								(1)periodically review the procedures
				maintained under subsection (a) for the purpose of ensuring that such
				procedures meet the requirement in that subsection; and
								(2)make such modifications to such procedures
				as the Secretary considers appropriate in light of such review in order to
				better achieve that purpose.
								563.Outreach activities:
				cooperative activities with States; grants to States for improvement of
				outreach
							(a)PurposeIt is the purpose of this section to assist
				States in carrying out programs that offer a high probability of improving
				outreach and assistance to veterans, and to the spouses, children, and parents
				of veterans who may be eligible to receive veterans’ or veterans’-related
				benefits, to ensure that such individuals are fully informed about, and
				assisted in applying for, any veterans’ and veterans’-related benefits and
				programs (including under State veterans’ programs).
							(b)Location of
				provision of outreachThe
				Secretary shall ensure that outreach and assistance is provided under programs
				referred to in subsection (a) in locations proximate to populations of veterans
				and other individuals referred to in that subsection, as determined utilizing
				criteria for determining the proximity of such populations to veterans health
				care services.
							(c)Cooperative
				agreements with statesThe
				Secretary may enter into cooperative agreements and arrangements with veterans
				agencies of the States in order to carry out, coordinate, improve, or otherwise
				enhance outreach by the Department and the States (including outreach with
				respect to State veterans’ programs).
							(d)Grants(1)The Secretary may award grants to veterans
				agencies of States in order to achieve purposes as follows:
									(A)To
				carry out, coordinate, improve, or otherwise enhance outreach, including
				activities pursuant to cooperative agreements and arrangements under subsection
				(c).
									(B)To
				carry out, coordinate, improve, or otherwise enhance activities to assist in
				the development and submittal of claims for veterans’ and veterans’-related
				benefits, including activities pursuant to cooperative agreements and
				arrangements under subsection (c).
									(2)A
				veterans agency of a State receiving a grant under this subsection may use the
				grant amount for purposes described in paragraph (1) or award all or any
				portion of such grant amount to local governments in such State, other public
				entities in such State, or private non-profit organizations in such State for
				such purposes.
								(e)FundingAmounts available for the Department for
				outreach in the account under section 561 of this title shall be available for
				activities under this section, including grants under subsection
				(d).
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 5 of such title is amended by adding at
			 the end the following new items:
				
					
						Subchapter
				IV—Outreach
						561. Outreach activities:
				funding.
						562. Outreach activities:
				coordination of activities within Department.
						563. Outreach activities:
				cooperative activities with States; grants to States for improvement of
				outreach.
					
					.
			
